Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/15/20 is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over JUNG (US 10458656) in view of KIM (US 10890331).
Regarding claim 1, JUNG discloses a knob assembly (FIG.s 1-14) comprising: a user-engageable knob (110 FIG. 2); a first housing (see 12 and 140 FIG. 2) enclosing a first switch (part of 140 FIG. 2) adapted to operate a heating element for cooking food and a second housing (see 120, 200 FIG. 2) enclosing a light source (see 400 FIG. 3), a light switch adapted to operate the light source to illuminate the knob (operationally required); and a rotatable stem (see 113 and 141 FIG. 2) operative coupled to each of said first switch, said light switch, and said knob such that rotation of said knob is adapted to operate the first switch and the light switch (operationally evident); said first housing being longitudinally stacked behind and attached to said second housing such that said stem extends at least partially through said first housing and through said second housing (structurally evident); said knob being affixed to an end of said stem protruding forward of said second housing (structurally evident).
JUNG further teaches a light guide but does not explicitly show the knob having the light guide, and JUNG does not explicitly show the second housing enclosing the light switch. 
KIM teaches a knob having a light guide (see 140 FIG.s 4-8). 
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate a light guide in the knob, such as taught by KIM, with the knob of JUNG in order to improve the light coupling efficiency and operational modularity in accordance to a preferred design of the knob. 
Regarding the light switch being enclosed by the second housing, absent persuasive evidence that the location of the switch is significant to its operation or to the intended inventive subject matter, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to rearrange the switch, such that it is in the second housing, in order to achieve a desired operational modularity and structural arrangement optimal for a preferred process of assembly. 
Regarding claim 2, JUNG further teaches the knob being for a cooking apparatus (FIG. 1) including a heating element that may be gas or electric (see col. 4 line 38-44). 
Therefore, one of ordinary skills in the art before the claimed invention was effectively filed would have recognized that the apparatus of JUNG further includes a gas valve disposed longitudinally behind said first housing, said stem being a valve stem operable to adjust a flow of gas through said valve for delivery to said heating element, said valve stem extending from said valve through said first housing and through said second housing, in order to operate in its intended manner. 
Regarding claim 3, JUNG further teaches said heating element being a gas heating element (col. 4 line 38-44).
Regarding the details of the first switch in the claim reciting, said first switch being an ignitor switch comprising an ignitor cam that is keyed to and rotates with said valve stem, said ignitor cam having a lobe that deflects a first ignitor-switch contact to close a circuit with a second ignitor-switch contact in order to deliver power to an ignitor for igniting the flow of gas at said gas heating element when said knob is rotated to an ignition position, examiner notes that the claimed details are of a common switch and are not significant to the intended inventive subject matter, neither in operation nor in structure, therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate a switch in order to achieve operation. 
Regarding claim 4, similar to claim 3, details of a common light switch are recited including, said light switch comprising a lighting cam that is keyed to and rotates with said valve stem, said lighting cam having a lobe that deflects a first light-switch contact to close a circuit with a second light-switch contact in order to energize said light source to illuminate said light guide of said knob whenever said knob is rotated out of an off position, and therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate a switch in order to achieve operation.
Regarding claim 5, JUNG further teaches said heating element being an electric heating element (col. 4 line 38-44).
Similar to claim 3 above, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed that a common switch includes an electric infinite switch or a potentiometer, said stem being a switch stem extending from said infinite switch or potentiometer and being rotatable to adjust a flow of electrical current therethrough to said electric heating element, when said knob is rotated from an off position.
Regarding claim 6, similar to claim 4 above, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed that a common switch includes said light switch comprising a lighting cam that is keyed to and rotates with said switch stem, said lighting cam having a lobe that deflects a first light-switch contact to close a circuit with a second light-switch contact in order to energize said light source to illuminate said light guide of said knob whenever said knob is rotated out of said off position.
Regarding claim 7, KIM further teaches the second housing having a light transmissive upper surface (see 130, 230 FIG.s 4-8) such that light emitted by the light source can pass therethrough.
The motivation to combine is same as in claim 1 above. 
Regarding claim 8, JUNG and KIM both further disclose the light guide configured to receive light emitted by the light source and to transmit the received light so that it is viewable at an external portion of the knob (operationally evident of the structure).
Regarding claim 9, KIM further teaches the light guide configured to guide light to an indicator (see 110, 112 FIG. 4) on a front portion of the knob, the indicator configured to be illuminated by the light source (evident of FIG. 5).
The motivation to combine is same as in claim 1 above. 
Regarding claim 10, JUNG further discloses the light guide configured to guide light to an outer periphery of the knob or a portion thereof such that the outer periphery is configured to be illuminated by the light source (evident of FIG.s 5, 6 and 12).
Regarding claim 11, KIM further teaches the light guide is secured to or within the knob (FIG. 5).
The motivation to combine is same as in claim 1 above. 
Regarding claim 12, JUNG further discloses the stem including a first portion extending from or through the first housing, and a second portion connected to the first portion and extending through the second housing (portions are arbitrary and everything is connected once the apparatus is put together).
Regarding claim 13, JUNG further discloses said second portion of said stem having an end shaped to be received (evident of their connection) and rotationally (capable of rotating) fixed (as it is connected) in an opening (from removal of the stem) in said knob.
Regarding claim 14, JUNG further discloses said first portion of said stem having an end of the same shape as the end of said second portion (see 113 and 141 FIG. 2).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
HOME (US 2010/0216080), LEE (US 11073289), CADIMA (US 9146033), MCCARTNEY (US 6627828), CEYLAN (US 2019/0346874), COLE (US 5464955), GUR (US 10310541).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner by phone, email at arman.fallahkhair@uspto.gov or the USPTO Automated Interview Request at uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached via email jong.lee@uspto.gov or by phone on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


                                                                                                                                                                                          /ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875